DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-5, 7-12, 14-15, and 17-20 are currently pending. Claims 1-2, 4-5, 7-12, 14-15, and 17-20 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 7 of the remarks, filed January 08, 2021, with respect to the objections of Claims 9, 11, 19 and the rejections under 35 U.S.C. 112(b) of Claims 1-2, 4-5, 7-12, and 17-20 have been fully considered and are persuasive in light of amendments. The objections of Claims 9, 11, 19 and the rejections under 35 U.S.C. 112(b) of Claims 1-2, 4-5, 7-12, and 17-20 have been withdrawn. 
Applicant's arguments, see Pg. 8-10 of the remarks, filed with respect to the 35 U.S.C. 103 rejections of Claims 1 and 11 have been fully considered but they are not persuasive. 
While Harada does not explicitly disclose the ranges, arriving at the claimed ranges appears to be a matter of routine optimization, similar to the reasoning presented with respect to Claims 8-9 and 18-19 of the previous rejection filed October 13, 2020. Noted in Applicant’s remarks, the chord length values of 42.8 mm and 38 mm are within the claimed range. These are chord values that are claimed in Claim 8. By meeting the limitations of Claim 8, since the values of Claim 8 are within the ranges claimed in Claims 1 and 11, the same reasoning may be used to address Claims 1 and 11. The arguments provided do not address the routine optimization rationale, therefore they are found to be unpersuasive. It is also noted there appears to be a written description issue in regards to the claimed range as detailed in the 35 U.S.C. 112(a) rejection below. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-5, 7-12, 14-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and 11, the claims recite “a ratio between the first peak value of chord length and the second peak value of chord length is essentially larger than 1 and smaller than 1.2”. There does not appear to be sufficient written description in the originally filed disclosure for this limitation. There is no discussion of such a range in the Specification. At best, Table 4 in paragraph [0038] shows values of chord length of a particular embodiment of the invention. While the values presented appear to be within the claimed range, the table merely shows possession of the particular embodiment. The table does not show possession of all potential embodiments encompassed by the claimed range. 
Regarding Claims 8 and 18, the claims recite the “third cross-section has a chord length of 42.8 mm” and the “fourth cross-section has a chord length of 38 mm”. According to the arguments filed January 08, 2021, these are the same values taken for the first cross-section of 
Claims 2, 4-5, 7, 9-10, 12, 14-15, 17, and 19-20 are subsequently rejected for being dependent upon a previously rejected claim. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-5, 7-12, 14-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, Line 21 of both claims recites the term “essentially”. It is unclear how this term further limits the limitations of the claim. If this term is intended to be a relative term, the term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, it becomes ambiguous where the exact bounds of the range lie. Are the values of 1 or slightly less than 1 encompassed by “essentially larger than 1”? 
Claims 2, 4-5, 7-10, 12, 14-15, and 17-20 are subsequently rejected for being dependent upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7, 10-12, 14-15, 17, and 20, assuming sufficient written description and as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2017/145563 A1), hereinafter Harada, in view of Arlton et al. (US 5,879,131 A), hereinafter Arlton. References to the text of Harada will refer to the translation filed previously on April 16, 2020. 
Regarding Claim 1, Figures 1 and 6-7 of Harada teach a propeller, comprising: a hub (2) rotatable with respect to a shaft; and at least one blade (1) connected to the hub (2) and extending from the hub (2) to a tip (radially outer end, opposite hub 2) of the blade (1) along a first direction (radially outwards), wherein the at least one blade (1) comprises a leading edge extending along the first direction and a trailing edge opposite to the leading edge, a plurality of cross-sections (any cross-section taken along the blade 1) are defined along a second direction perpendicular to the first direction in a plurality of positions (any position taken along the blade 1) of the at least one blade, the plurality of positions comprise a first position and at least one second position located between the first position and the tip, the plurality of cross-sections comprise a first cross-section corresponding to the first position and a second cross-section corresponding to the at least one second position; the first cross-section has a first peak value of chord length (at G, Figure 6), the first peak value of chord length is a maximal value of chord length in all the plurality of positions of the at least one blade along the first direction, a peak value of pitch angle (at O, Figure 7) is a maximal value of pitch angle in all of the plurality of positions of the at least one blade along the first direction; the second cross-section has a second peak value of chord length (second peak between 10 and 15, Figure 6), wherein the leading edge extending along the first direction is wavy; and the trailing edge has  wave shape. Another embodiment is shown in Figures 8-9.

Figure 1 of Arlton teaches a rotorcraft having a propeller with at least one blade (100). Figures 17A-17H show the cross-sections of an exemplary blade. In particular, the cross-section of Figure 17D is shown in Figure 19, having a maximal value of chord length (326) and a maximal value of pitch angle (327) of all the plurality of positions of the blade along a first direction. The wide chord offers a variety of benefits, including: reduction in sectional drag coefficient, minimizing possibility of separation, and inducing more airflow. More lift is generated by the cross-sections with wider chord, therefore the sections are pitched to a higher angle of attack to prevent lower-surface separation (Col. 15, Lines 4-29). Therefore, Arlton provides motivation to increase the angle of attack in positions with higher chord length values. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the propeller taught by Harada such that the first position has a first peak value of chord length and a first peak value of pitch angle, the peak values being maximal values in all of the plurality of positions as suggested by Arlton, since a higher angle of attack helps reduce separation in positions with high chord length. 
Harada and Arlton do not explicitly teach a ratio between the first peak value of chord length and the second peak value of chord length is essentially larger than 1 and smaller than 1.2 as claimed.
However, it is noted that the resulting values of the calculation by Harada are all dependent on the initial desired design parameters noted in the table provided in [0015]. These parameters are then optimized using the method in paragraphs [0023-0026] for the primary goal of increasing the ratio of actual lift to theoretical lift [0007-0008]. The method may also be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the propeller taught by Harada-Arlton and arrive at the claimed ratio between the first peak value and second peak value of chord length being larger than 1 and smaller than 1.2 through routine optimization, since the dimensions are reliant upon the desired design parameters of one of ordinary skill for the optimization of lift.
Regarding Claim 2, Harada and Arlton the propeller as set forth in Claim 1. 
Harada and Arlton do not expressly teach the first and second positions within the ranges as claimed. 
However, the first and second positions of Harada are close to the ends of 22% and 70% respectively of the claimed range (see peaks of Figures 6, 8). The first peak appears within or on the edge of 22% to 55% while the second peak appears 2-3% off from 70%. A prima facie case of obviousness exists where the claimed ranges are merely close with the prior art (see MPEP 2144.05, I). With such a minimal difference, one of ordinary skill would expect Harada to perform similarly to the claimed invention. 
It would have been obvious to one of ordinary skill in the art to modify the propeller taught by Harada-Arlton such that the first and second positions are positioned within the ranges of 22% to 55% and 70% to 100% as claimed as a matter of engineering design choice, 
Regarding Claim 4, Harada and Arlton teach the propeller as set forth in Claim 1. 
Figure 1 of Harada teaches wherein the plurality of positions further comprise a third position and at least one fourth position (any two positions along the blade 1) located between the third position and the tip, the plurality of cross-sections further comprise a third cross-section corresponding to the third position and a fourth cross-section (any two cross-sections along the blade 1) corresponding to the at least one fourth position, the third cross-section has a third peak value of pitch angle (at O, Figure 7, modified by Arlton in Claim 1 to be with max chord) and the fourth cross-section has a fourth peak value of pitch angle (second peak between 5 and 10, Figure 7). As claimed, this claim is satisfied by the two peaks in Figure 7 or 9. The claim allows for the third and at least one fourth position/cross-section/peak value to be the same as the first and at least one second position/cross-section/peak value. 
Regarding Claim 5, Harada and Arlton teach the propeller as set forth in Claim 4. 
The claimed ranges of the first position located in a position within a range of 22% to 55% of the span length from the hub, and the at least one second position is located in a position within a range from 70% to 100% of the span length from the hub are also considered obvious for the same reasons set forth with respect to Claim 2 above. 
Regarding Claim 7, Harada and Arlton teach the propeller as set forth in Claim 4. 
Harada and Arlton do not expressly teach the same numerical positions as the claimed cross-sections. 
It is unclear if the numerical values taught by Harada are of the same scale in general. However, it would have been obvious to scale the numerical values taught by Harada. MPEP 2144.04, IV, A notes that a mere difference related to size is insufficient to provide a patentable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the propeller taught by Harada-Arlton by scaling the overall dimensions as a matter of engineering design choice. 
Assuming that the numerical measurements are of similar scale as the claimed invention, Harada and Arlton do not expressly teach the same distances as the claim. 
However, it is noted that the resulting values of the calculations by Harada are all dependent on the initial desired design parameters noted in the table provided in [0015]. These parameters are then optimized using the method in paragraphs [0023-0026] for the primary goal of increasing the ratio of actual lift to theoretical lift [0007-0008]. The method may also be modified by adding a penalty function should the maximum chord length be larger than a desired value [0019]. Therefore, the exact positioning of the third and fourth positions would depend on the desired design parameters used by one of ordinary skill in the art while applying the teachings of Harada. It is noted that the instant application is also concerned with the lift provided by the blade shape. One of ordinary skill in the art would arrive at the claimed positions given appropriate parameters through routine optimization of the input values to achieve a desired blade. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the propeller taught by Harada-Arlton and arrive at the claimed third and fourth positions being distances of 85 mm and 195 mm from the hub respectively through routine optimization, since the positions are reliant upon the desired design parameters of one of ordinary skill for the optimization of lift. 
Regarding Claim 10, Harada and Arlton teach the propeller as set forth in Claim 1. 
Figure 1 of Harada teaches wherein the first position and the at least one second position are wave peaks of the wave shape, as noted by the shape of blade (1) having two wider portions. 
Regarding Claim 11, Harada teaches an aerial vehicle, comprising: a body; and a propeller mounted to the body (abstract). Figures 1 and 6-7 of Harada teach a propeller, comprising: a hub (2) rotatable with respect to a shaft; and at least one blade (1) connected to the hub (2) and extending from the hub (2) to a tip (radially outer end, opposite hub 2) of the blade (1) along a first direction (radially outwards), wherein the at least one blade (1) comprises a leading edge extending along the first direction and a trailing edge opposite to the leading edge, a plurality of cross-sections (any cross-section taken along the blade 1) are defined along a second direction perpendicular to the first direction in a plurality of positions (any position taken along the blade 1) of the at least one blade, the plurality of positions comprise a first position and at least one second position located between the first position and the tip, the plurality of cross-sections comprise a first cross-section corresponding to the first position and a second cross-section corresponding to the at least one second position; the first cross-section has a first peak value of chord length (at G, Figure 6), the first peak value of chord length is a maximal value of chord length in all the plurality of positions of the at least one blade along the first direction, a peak value of pitch angle (at O, Figure 7) is a maximal value of pitch angle in all of the plurality of positions of the at least one blade along the first direction; the second cross-section has a second peak value of chord length (second peak between 10 and 15, Figure 6), wherein the leading edge extending along the first direction is wavy; the trailing edge has a wave shape. Another embodiment is shown in Figures 8-9.

The claimed subject matter is substantially similar to that of Claim 1, except with respect to an aerial vehicle. Therefore, the first position having the first peak value of chord length and first peak value of pitch angle being maximums is considered obvious in view of Arlton for the same reasons set forth with respect to Claim 1 above. 
Harada and Arlton do not explicitly teach a ratio between the first peak value of chord length and the second peak value of chord length is essentially larger than 1 and smaller than 1.2 as claimed.
However, it is noted that the resulting values of the calculation by Harada are all dependent on the initial desired design parameters noted in the table provided in [0015]. These parameters are then optimized using the method in paragraphs [0023-0026] for the primary goal of increasing the ratio of actual lift to theoretical lift [0007-0008]. The method may also be modified by adding a penalty function should the maximum chord length be larger than a desired value [0019]. Therefore, the exact chord lengths for any given position from the hub, including at the peaks, would depend on the desired design parameters used by one of ordinary skill in the art while applying the teachings of Harada. It is noted that the instant application is also concerned with the lift provided by the blade shape. One of ordinary skill in the art would arrive at the claimed ratio of larger than 1 and smaller than 1.2 given appropriate parameters through routine optimization of the input values to achieve a desired blade. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle taught by Harada-Arlton and arrive at the claimed ratio between the first peak value and second peak value of chord length being 
Regarding Claim 12, Harada and Arlton teach the propeller as set forth in Claim 11. 
The claimed subject matter is substantially similar to that of Claim 2, except with respect to an aerial vehicle. The claimed ranges of the first position located in a position within a range of 22% to 55% of the span length from the hub, and the at least one second position is located in a position within a range from 70% to 100% of the span length from the hub are also considered obvious for the same reasons set forth with respect to Claim 2 above. 
Regarding Claim 14, Harada and Arlton teach the aerial vehicle as set forth in Claim 11. 
Figure 1 of Harada teaches wherein the plurality of positions further comprise a third position and at least one fourth position (any two positions along the blade 1) located between the third position and the tip, the plurality of cross-sections further comprise a third cross-section corresponding to the third position and a fourth cross-section (any two cross-sections along the blade 1) corresponding to the at least one fourth position, the third cross-section has a third peak value of pitch angle (at O, Figure 7, modified by Arlton in Claim 11 to be with max chord) and the fourth cross-section has a fourth peak value of pitch angle (second peak between 5 and 10, Figure 7). As claimed, this claim is satisfied by the two peaks in Figure 7 or 9. The claim allows for the third and at least one fourth position/cross-section/peak value to be the same as the first and at least one second position/cross-section/peak value.
Regarding Claim 15, Harada and Arlton teach the propeller as set forth in Claim 14. 
The claimed subject matter is substantially similar to that of Claim 5, except with respect to an aerial vehicle. The claimed ranges of the first position located in a position within a range of 22% to 55% of the span length from the hub, and the at least one second position is located 
Regarding Claim 17, Harada and Arlton teach the propeller as set forth in Claim 14. 
The claimed subject matter is substantially similar to that of Claim 7, except with respect to an aerial vehicle. The claimed dimensions of a distance from the third position to the hub is 85mm, and a distance from the at least fourth position to the hub is 195 mm are also considered obvious for the same reasons set forth with respect to Claim 7 above. 
Regarding Claim 20, Harada and Arlton teach the propeller as set forth in Claim 11. 
Figure 1 of Harada teaches wherein the first position and the at least one second position are wave peaks of the wave shape, as noted by the shape of blade (1) having two wider portions. 

Claims 8-9 and 18-19, assuming sufficient written description and as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Harada and Arlton as set forth in Claims 4 and 14 respectively above, and further in view of Splettstoesser et al. (US 6,116,857 A).
Regarding Claims 8 and 9, Harada and Arlton teach the propeller as set forth in Claim 4. 
Harada and Arlton do not expressly teach the same numerical values as the claimed cross-sections. 
It is unclear if the numerical values taught by Harada are of the same scale in general. However, it would have been obvious to scale the numerical values taught by Harada. MPEP 2144.04, IV, A notes that a mere difference related to size is insufficient to provide a patentable distinction over prior art. One of ordinary skill would appropriately scale the overall dimensions of the propeller according to engineering design choice to suit one’s need. In this instance, the propeller must be appropriately sized to suit the particular device it is attached to. 

 Assuming that the numerical measurements are of similar scale as the claimed invention, Harada and Arlton do not expressly teach the same relative chord lengths as the claims. 
However, it is noted that the resulting values of the calculation by Harada are all dependent on the initial desired design parameters noted in the table provided in [0015]. These parameters are then optimized using the method in paragraphs [0023-0026] for the primary goal of increasing the ratio of actual lift to theoretical lift [0007-0008]. The method may also be modified by adding a penalty function should the maximum chord length be larger than a desired value [0019]. Therefore, the exact chord lengths and degree of pitch for any given position from the hub would depend on the desired design parameters used by one of ordinary skill in the art while applying the teachings of Harada. It is noted that the instant application is also concerned with the lift provided by the blade shape. One of ordinary skill in the art would arrive at the claimed positions given appropriate parameters through routine optimization of the input values to achieve a desired blade. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the propeller taught by Harada-Arlton and arrive at the claimed chord length and pitch angle values for the third through eighth cross-sections through routine optimization, since the dimensions are reliant upon the desired design parameters of one of ordinary skill for the optimization of lift.
Harada is silent regarding the thickness of the blade cross-sections. However, a decreasing thickness would have been obvious in view of Splettstoesser. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the propeller taught by Harada-Arlton such that the cross-sections have thicknesses of 3.5 mm, 2 mm, 3.5 mm, 2 mm, 2 mm, 1.5 mm for the third through eighth cross-sections respectively, since one of ordinary skill in the art would routinely optimize the thickness of the blade according to desired aerodynamic and acoustic performances.  
Regarding Claims 18 and 19, Harada and Arlton teach the aerial vehicle as set forth in Claim 14. 
The claimed subject matter is substantially similar to that of Claims 8 and 9, except with respect to an aerial vehicle. The claimed dimensions are also considered obvious in view of Harada and Splettstoesser for the same reasons set forth with respect to Claims 8-9 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745